Citation Nr: 0829866	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1971 to October 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2008, the appellant appeared at a personal hearing 
before the undersigned Veterans Law Judge (VLJ) sitting at 
the RO.  The issues certified on appeal were entitlement to 
an initial rating in excess of 30 percent for bipolar 
disorder with secondary drug abuse, prior to April 10, 2003; 
entitlement to a rating in excess of 50 percent for bipolar 
disorder with secondary drug abuse, from to April 10, 2003, 
to October 28, 2005; and entitlement to a rating in excess of 
70 percent for bipolar disorder with secondary drug abuse, 
from October 28, 2005.

At the outset of the April 2008 hearing and with consultation 
from his representative, the appellant withdrew those claims 
certified for appeal to the Board.  In testimony, the 
appellant acknowledge verbally that he was satisfied with the 
staged ratings in effect.  See Hearing Transcript at 2-3.

Furthermore, at the April 2008 hearing, the appellant 
indicated that he sought solely to provide sworn testimony on 
the issue of entitlement to TDIU.  It was noted that the RO 
had denied the claim for TDIU in a June 2007 rating decision 
and that the appellant filed a notice of disagreement with 
that decision in June 2007.  The RO issued a Statement of the 
Case in June 2007.  At the request of the appellant and his 
representative, the VLJ agreed at this time to accept a VA 
Form 9, his substantive appeal, and jurisdiction of the 
claim.  The appellant's VA Form 9 is associated with the 
claims folder.

The appellant also submitted additional evidence at the 
hearing.  A waiver of consideration by the agency of original 
jurisdiction accompanied the additional evidence.  See 
38 C.F.R. § 20.1304(c) (pertinent evidence must be referred 
to agency of original jurisdiction unless this procedural 
right is waived).
Lastly, the VLJ reminded the appellant of the deadline for 
submitting a substantive appeal on the claims of service 
connection for spinal stenosis, hepatitis C, and post 
traumatic stress disorder, which the RO denied in the June 
2007.  The appellant acknowledged understanding the deadline 
for appealing the claims.

As explained below, the appeal of the claim for TDIU is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The record reflects that service connection has been 
established for bipolar disorder with secondary drug abuse.  
The current disability rating is 70 percent effective from 
October 2005.  The record further reflects that the appellant 
filed a claim for TDIU, VA Form 21-8940, in December 2006.  
Thereafter, in January 2007, the RO sent the appellant a 
letter intended to describe VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126) (imposes obligations 
on VA in terms of its duty to notify and assist claimants).  
The January 2007 letter addressed TDIU along with other 
claims and provided the appellant some of the evidentiary 
requirements for establishing entitlement to TDIU, but this 
was incomplete.  The RO provided the appellant the criteria 
for TDIU in the June 2007 Statement of the Case.  But no 
subsequent process, due process, was given.  Also, the 
appellant was not informed of the types of evidence that may 
assist in establishing entitlement to TDIU.

In view of the above, the Board believes that the fundamental 
fairness of the adjudication process would be adversely 
affected were the Board to decide the TDIU claim at this 
time.  VA must provide the appellant fully compliant VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain up-to-date VA 
treatment records pertaining to the 
veteran since April 2008.

2.  The appellant should be provided a new 
VCAA letter addressing the issue of 
entitlement to TDIU based on service 
connected disability.  The letter should 
advise the appellant of VA's 
responsibilities, his responsibilities, 
evidence obtained and sought, the types of 
the evidence that may help in the 
determination, including former employers' 
statements, and the evidentiary 
requirements for substantiating a claim 
based on TDIU due to service connected 
disability (to include 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16(a) & (b)).  

3.  After the action requested above has 
been completed, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




